DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaosa (US 2016/0207386 A1) and in further view of Nielsen et al. (US 2014/0234744 A1).
With respect to claims 1 and 13, Nagaosa discloses a fuel cell vehicle with a high voltage fuel cell system within a front compartment of the vehicle, said system comprising a plurality of high voltage units including a first unit or PCU 55 and a second unit or converter 53, as shown in figure 2.  Nagaosa does not disclose a casing with stronger and weaker portions, wherein said distance between a pair of said casings would be less on the bottom sections than the upper sections.  Nielsen et al. does disclose a fuel cell system within a casing, said casing including a lower, stronger portion, and an upper, weaker portion, as shown in figure 6.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the casing of Nielsen et al. into fuel cell system of Nagaosa in order to house the PCU and converter in order to protect in case of an impact.
	With respect to claim 2, said stronger portion is located on the lower portion of the casing of Nielsen et al., as shown in figure 6.
	With respect to claims 3 and 4, the stronger portion of said casing is thicker than the upper portion, as shown in figure 6.


    PNG
    media_image1.png
    649
    507
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697.  The examiner can normally be reached on Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618